ORDER
On January 6, 2010, this Court’s Chief Disciplinary Counsel filed a petition for interim suspension which avers that the respondent, Patrick M. Allienello, a member of the Rhode Island Bar, has engaged in serious professional misconduct.
The respondent was served in hand with notice that this petition would be heard by the Court at its conference on January 14, 2010. The respondent did not file an objection and failed to appear for the scheduled hearing. After review of the petition, we deem it appropriate that it be granted.
Accordingly, it is ordered, adjudged and decreed that the respondent, Patrick M. Allienello be and he is hereby suspended from engaging in the practice of law in this state until further order of this Court.
It is further ordered that David D. Cur-tin, Chief Disciplinary Counsel be appointed as Special Master to take possession of all the respondent’s client files and accounts; to inventory them, and to take whatever steps are necessary to protect the clients’ interest. Disciplinary Counsel is further empowered to enter upon the respondent’s office premises in order to effectuate this order.